DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lackey (US Pat. No. 9,480,613) in view of Official Notice.
With regard to Claim 1:
Lackey discloses: A strap (10) for carrying a human body, comprising: a plurality of longitudinal fixing straps (28) arranged in parallel and at intervals from each other, a plurality of transverse fixing straps (42) 5and a plurality of securing pieces (52, 38), each of the plurality of longitudinal fixing straps overlapping with each of the plurality of transverse fixing straps, each of the plurality of securing pieces respectively connecting one of the plurality of longitudinal fixing straps and one of the plurality of transverse fixing straps, two ends 10of each of the plurality of longitudinal fixing straps being…connected to form a loop (56), and two ends of each of the plurality of transverse fixing straps being also…connected to form a loop (56); and a bearing bed (14), arranged between the plurality of longitudinal 15fixing straps, each of the plurality of transverse fixing straps being superposed on the bearing bed, one side of the bearing bed being defined as a bearing surface, and each of the plurality of longitudinal fixing straps and each of the plurality of transverse fixing straps being connected to form a loop on a same side of the 20bearing surface (Figs. 1-3; Col 3 lines 7-60).
However Lackey does not explicitly disclose: two ends 10of each of the plurality of longitudinal fixing straps being adjustably connected to form a loop, and two ends of each of the plurality of transverse fixing straps being also adjustably connected to form a loop.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the loops of Lackey to  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey in view of Official Notice and in further view of Murphy.
With regard to Claim 2:
Lackey (as modified above) discloses the invention as described above.
However Lackey does not explicitly disclose: further comprising a first lifting handle positioned between the plurality of longitudinal fixing straps, the first lifting handle comprising a dragging part.
Nevertheless Murphy teaches a patient evacuation envelope comprising a pair of lifting handles (Fig. 2, Ref 40; Col 3 lines 30-65) for the purpose of allowing a user to easily drag the patient evacuation envelope (Fig. 7).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lackey (as modified above) with the teachings of Murphy such that the modification yields: “further comprising a first lifting handle positioned between the plurality of longitudinal fixing straps, the first lifting handle comprising a dragging part”, for the purpose 
With regard to Claim 3:
Lackey (as modified above) discloses the invention as described above.
Furthermore Lackey (as modified above) discloses: further 10comprising a second lifting handle positioned between the plurality of longitudinal fixing straps and spaced apart from the first lifting handle (the modification of Lackey with the teachings of Murphy would result in these limitations as Murphy teaches a second lifting handle 40 in Fig. 2 that is spaced apart from the other lifting handle 40).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey in view of Official Notice and in further view of Ferguson (US Pat. No. 2,788,530).
With regard to Claim 5:
Lackey (as modified above) discloses the invention as described above.
However Lackey does not explicitly disclose: further comprising a foot cover arranged between the plurality of longitudinal fixing straps.
Nevertheless Ferguson teaches a rescue apparatus comprising a foot cover (Ref 41, Figs. 6-7), for the purpose of creating a support for a user’s feet as well as firmly anchoring said user to the apparatus in general (Col 4 lines 56-73).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lackey (as modified 
With regard to Claim 6:
Lackey (as modified above) discloses the invention as described above.
Furthermore Lackey (as modified above) discloses: wherein the foot cover includes a foot cover strap (Ferguson: Ref 31, 41) for a person being 15carried to pass through a foot, and an interior space between the foot cover strap and the bearing bed (Ferguson: a small interior space is created between the surface 14 and straps 41 and 31).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lackey in view of Official Notice and in further view of Pifer (US Pat. No. 9,283,129).
With regard to Claim 7:
Lackey (as modified above) discloses the invention as described above.
However Lackey does not explicitly disclose: further comprising a hard plate combined with the bearing bed.
Nevertheless Pifer teaches a stretcher system comprising a lower sheet (14), an upper sheet (36), and a hard sheet (52) removably received between the upper sheet and the lower sheet (Fig. 5), for the purpose of providing back support to a user (Col 4 lines 1-6).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lackey (as modified above) with the teachings of Pifer such that the modifications yield: further comprising a hard plate combined with the bearing bed”, for the purpose of providing back support to a user and it is old and well-known to use hard and rigid boards in stretcher and rescue devices in order to provide stability to the device as a whole. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/RAHIB T ZAMAN/Examiner, Art Unit 3673